Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Wang et al. (U.S. App. 2012/0257341) teaches an electronic device (See Title), comprising: a housing comprising a wall (see Fig. 1 Item 12), the housing defining a first opening, a second opening, and an internal volume (see Fig. 1, Items 19, 22 are openings and exploded view Fig. 3 volume); a speaker disposed at least partially within the internal volume and positioned to direct sound through the first opening (see Para. 53 speaker); a sensor assembly positioned within the second opening (see Fig. 1 and 3 button 19).
Pope et al. (U.S. App. 2013/0307818) teaches the sensor assembly comprising: a sensor cover defining an accessible and movable outer surface (see Para. 26, 31 and Fig. 1 and 3, Item 112 is lens to guide to button); and a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement (see Para. 37, 72-73 and Fig. 3 button pressed), the movement sensor further capable of detecting (see Para. 85 also detects a fingerprint).
It would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang and Pope are not relied upon to teach a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement; and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback.
However, Conner teaches a pushbutton/dial interface with a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement (see Figs. 5A-6 rotatable ring 512 rotates and clicks down so X-Y-Z input movement); and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback (see Para. 59 clicking sound).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Wang in view of Pope and Conner are not relied upon to teach the movement sensor is a light detecting sensor. 
Casparian et al. (U.S. App. 2015/0061901) teaches the movement sensor is a light detecting sensor (see Para. 27 and 40-44 optical displacement detects key press movement upwards and downwards).
The references neither singularly nor in combination teach all the limitations of the most recently filed amendment incorporating allowable subject matter from previously indicated allowed independent claim 22.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694